OPALA, Vice Chief Justice,
concurring in result.
While I accede to the court’s holding that this single tort should not be split for trial as though it comprised two separate claims, I am of the view that this case could be tried to the same jury in three different stages.
The first trial stage could be confined to the factum of the driver’s negligence; the second to the issue of the owner’s negligence in the wrongful entrustment of the car; and the third to the plaintiffs damages, in the event both or either defendant was to be found negligent in a preceding stage of the trichotomous (three-part) trial.
The tri furcation I counsel today would neither “split” this action to recover for a single tort nor offend our fundamental law’s prohibition1 against submitting a case for the jury’s decision by “special verdict.” 2

. See Art. 7 § IS, Okl Const.; 12 O.S.1981 §§ 587 and 588; Smith v. Gizzi, Okl., 564 P.2d 1009, 1012-1013 [1977], and McKellips v. Saint Francis Hosp., Inc., Okl., 741 P.2d 467, 476-477 [1987].


. The verdict is "special" if it is not "wholly determinative” of the right of recovery. Smith v. Gizzi, supra note 1 at 1013.